 Case 3:19-cv-00154-NJR Document 46 Filed 06/10/20 Page 1 of 1 Page ID #742


                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS


 WINSTON MCINTYRE, #N74533,

                    Plaintiff,

 v.                                         Case No. 19-154-NJR

 ROBERT BLUM and
 SCOTT THOMPSON,

                    Defendants.


                      JUDGMENT IN A CIVIL ACTION

DECISION BY THE COURT.

      This matter having come before the Court, and the Court having rendered a

decision,

      IT IS ORDERED AND ADJUDGED that pursuant to the Court’s Order of June

10, 2020, this action is DISMISSED without prejudice.

      DATED: June 10, 2020

                                             MARGARET M. ROBERTIE,
                                             Clerk of Court

                                             By: s/ Deana Brinkley
                                                    Deputy Clerk



APPROVED: s/ Nancy J. Rosenstengel
          NANCY J. ROSENSTENGEL
          Chief U.S. District Judge
